Citation Nr: 9917840	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  93-09 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1942 to 
September 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In the rating decision on appeal, the RO denied reopening 
claims for service connection for post-traumatic stress 
disorder and low back disability.  In September 1997, the 
Board denied reopening the claims for service connection for 
post-traumatic stress disorder and low back disability.  The 
appellant appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals 
(hereinafter "the Court")).

The parties filed a joint motion for remand in November 1998, 
which the Court granted on December 1, 1998.  [citation redacted].  In the motion, the 
parties noted that the appellant had counter-designated VA 
medical records from the Bay Pines VA Medical Center, dated 
from 1978 to 1997, which were not contained in the claims 
file.  The parties determined that the Secretary of Veterans 
Affairs had constructive notice of such records and should 
have obtained them.  Additionally, the parties determined 
that due to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), which changed the analysis in determining whether 
new and material evidence had been submitted to reopen a 
previously denied claim, the claims must be remanded for 
analysis of the claim under 38 C.F.R. § 3.156 (1998).

In compliance with the December 1998 Court order, the case is 
hereby REMANDED to the RO for the following action:

1.  The RO is to contact the appellant's 
attorney and obtain copies of the VA 
medical records from 1978 to 1997 and 
associate them with the claims file.

2.  The RO should obtain the pertinent VA 
outpatient treatment reports from 1997 to 
present from the Bay Pines, Florida, 
Medical Center and associate them with 
the claims file.

3.  The parties are informed that there 
is a duty to submit new and material 
evidence.  If the appellant and/or his 
representative have or can obtain new and 
material evidence to reopen the claims 
for service connection for post-traumatic 
stress disorder and/or low back 
disability, then such evidence must be 
submitted to the RO.

4.  Once the above evidence is obtained, 
the RO is to adjudicate the appellant's 
petitions to reopen the claims for 
service connection for post-traumatic 
stress disorder and low back disability 
in light of Hodge.

5.  The RO is to comply with each element 
in the December 1998 order of the Court.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


